                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


BRIAN P. WILLIAMS
and JAY HOWARD,                                          Case No. 17-12724

              Plaintiffs,                                Honorable Nancy G. Edmunds
v.
DEARBORN MOTORS 1, LLC,
d/b/a ALL PRO NISSAN OF DEARBORN,

              Defendant.
________________________________________/
     ORDER DENYING PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT [45]
          AND AMENDED MOTION FOR DEFAULT JUDGMENT [46]

       The matter comes before the Court on Plaintiffs’ motion, and amended motion,

for entry of default judgment. (Dkts. 45, 46.) Plaintiffs request that this Court enter

default judgment against Defendant and award Plaintiffs damages in an amount set

forth in their pleadings.

       Pursuant to Federal Rule of Civil Procedure 55, prior to entry of a default

judgment under Rule 55(b), the plaintiff must first request and obtain an entry of default

by the Clerk under Rule 55(a). See Colston v. Cramer, No. 07-CV-12726, 2008 U.S.

Dist. LEXIS 14061, at *3-4 (E.D. Mich. Feb. 26, 2008). Upon submission of an affidavit

or certification stating the required information to the Clerk, “routinely and as a matter of

course, the clerk enters the default of that defendant on the docket. No motion is

required and no order is involved. After default has been entered, then the plaintiff may

seek entry of default judgment.” DeTore v. Local # 245 of Jersey City Pub. Emps.

Union, 511 F. Supp. 171, 176 (D.N.J. 1981).
                                              1
       A review of the docket sheet reveals that Plaintiffs have not obtained a Clerk’s

entry of default in this case. Thus, Plaintiffs’ request is premature, and Plaintiffs are not

entitled to entry of default judgment at this juncture.

       For the reasons set forth above, the Court hereby DENIES Plaintiffs’ motions for

default judgment.

       SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge

Dated: July 11, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on July 11, 2019, by electronic and/or ordinary mail.

                                    s/Lisa Bartlett
                                    Case Manager




                                              2
